In a negligence action to recover damages for personal injuries, plaintiff appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Queens County, entered June 23, 1977, as is in favor of defendant Cytryn and against her, upon a jury verdict. Judgment reversed insofar as appealed from, on the facts, and new trial granted as between plaintiff and defendant Cytryn, with costs to abide the event. There was no reasonable view of the evidence upon which the jury could have found in favor of defendant Cytryn. Latham, J. P., Damiani, Cohalan and Hawkins,
JJ., concur.